Citation Nr: 0534625	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-24 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The medical evidence shows that a back injury or disorder, to 
include arthritis of the thoracic or lumbar spine, was not 
present during service or within one year of active duty; and 
the preponderance of the evidence is against a nexus between 
a current back disability and any incident of service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may degenerative changes or arthritis of the 
spine be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have noted the evidence considered as well as 
the pertinent laws and regulations.  In addition, letters 
sent in July 2002 and October 2004 noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  That is, the above documents notified the 
veteran of what avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that the VCAA notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under the above circumstances, the failure to use the exact 
language of the fourth element was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, VA General Counsel has noted that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, VA, and private medical records are 
associated with the claims file, as well as a November 2003 
VA examination that addressed the veteran's contentions 
concerning this appeal.  A VA examination was scheduled for 
March 2005 but the veteran failed to appear.  The Board finds 
that there is sufficient evidence already of record to decide 
this appeal; there is no duty to provide another examination 
or a medical opinion.  38 U.S.C.A. § 5203A(d); 38 C.F.R. 
§ 3.159(c)(4).

VA has not been made aware of any additional evidence that 
needs to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as degenerative changes of the spine, will be presumed 
if they become manifest to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records contain no complaints 
or diagnoses of a back disability.

A June 1975 Air National Guard examination reflects that the 
veteran's spine was clinically evaluated as normal.  The 
veteran specifically denied recurrent back pain on the 
medical history portion of the June 1975 physical 
examination.

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension (an application for nonservice-connected pension 
benefits), received in March 1981, the veteran indicated that 
he had "fractured his back" on February 2, 1980.

At a June 1981 private examination, the veteran stated that 
he was injured in an automobile accident in February 1980.  
The veteran was hospitalized for internal injuries but had no 
back surgery.  The physician stated that the veteran was 
"very truthful in the way he described what happened to him 
in reference to the wreck, the surgery, and then being told 
at a later date that he had a fractured back."  X-rays noted 
marked compression, L4, "probably residual of old injury."

In a VA Form 21-4176, Report of Accidental Injury, received 
in July 1981, the veteran stated that he sustained a 
fractured back as a result of a February 1980 automobile 
accident.  A copy of a civilian accident report was also 
submitted.

Private February 2001 X-rays noted compression fracture L4 
with retrolisthesis at L5-S1.

A July 2001 private treatment record reflects that the 
veteran indicated that he had a back injury in 1973.  In an 
October 2001 letter, the veteran's private physician noted 
that the veteran had sustained an injury in 1974 while in the 
military.

At a May 2003 VA general medical examination, the veteran 
stated that he hurt his back in 1974 during his final 
parachute jump.  The diagnoses included chronic low back pain 
"which the veteran dates to 1974."  Degenerative disc and 
joint disease were also noted.

At a November 2003 VA examination, the veteran stated that he 
had over 40 jumps during service.  He indicated that his back 
symptoms first started in 1974, three months prior to 
separation.  Despite repeated questions from the examiner, 
the veteran denied that he had been involved in an automobile 
accident.  The impression was lumbosacral spine with a 
history of vertebral fracture at L4 plus DDD.  The examiner 
commented as follows:

There is a wide discrepancy between his 
statements to me this morning regarding 
denial of any fracture of lumbar spine 
low back in a car accident at or about 
1980, and a note of 06/23/81 to the 
contrary.

On the basis of his history, on an as 
likely as not basis, he certainly could 
have a chronic lumbosacral strain from 
the parachute jump/jumps.  Whether or not 
he has the functional impairment I noted 
above would depend really on whether it 
can be established definitely whether he 
did or did not have this motor vehicle 
accident in 02/80 with a severe 
compression fracture because certainly 
that would alter the picture at this time 
significantly.

Another VA examination was scheduled for March 2005 but the 
veteran failed to appear.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability.  While the November 2003 VA examiner stated that 
the veteran "certainly could have" a chronic lumbosacral 
strain from parachute jumps performed during service, the 
Board notes that the November 2003 VA examiner clarified his 
comment by remarking that "the functional impairment I noted 
above would depend really on whether it can be established 
definitely whether he did or did not have this motor vehicle 
accident in 02/80 with a severe compression fracture because 
certainly that would alter the picture at this time 
significantly."  

The service medical records are negative for a back injury or 
any findings suggesting a back disorder.  A June 1975 Air 
National Guard examination was also negative for any 
pertinent abnormal findings.  The veteran himself has 
submitted records documenting the aforementioned February 
1980 motor vehicle accident that resulted in a back injury.  
These statements were submitted beginning approximately one 
year after the post-service back injury.  The veteran again 
gave a history of the February 1980 back injury when examined 
in June 1981, and the clinician indicated at that time that 
such history was "very truthful".  The Board finds that the 
veteran's statements provided proximate to the time of the 
post-service injury, to include history provided for 
treatment purposes, outweigh statements made many years later 
claiming that he incurred an-service back injury in 
conjunction with a claim for VA compensation benefits.  It is 
also again pertinent to note that the veteran made no mention 
of an in-service back injury during service, when examined in 
June 1975, and when examined again in June 1981.

While the October 2001 letter from the veteran's private 
physician mentioned a back injury in 1974 during service, the 
private physician appears to be simply recounting the 
veteran's history, as the letter is devoid of any references 
to the veteran's service medical records (noting no such 
injury) or to the February 1980 automobile accident.  This 
statement and the November 2003 VA physician's reference to 
an in-service back injury, with the latter clinician 
suggesting a nexus to service if the back injury actually 
occurred, are of no probative value because the overwhelming 
weight of the evidence is against an-service back injury or 
any back disability prior to the post-service automobile 
accident.  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

While acknowledging that there is no service separation 
examination of record, the Board notes that the June 1975 Air 
National Guard examination included a normal clinical 
evaluation of the veteran's spine.  Further, the veteran 
specifically denied recurrent back pain on the medical 
history portion of the June 1975 physical examination.

As medical records reveal that the veteran was not diagnosed 
with degenerative changes of the spine until years following 
service, a claim of entitlement to service connection under 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is 
not for application in this case.

In short, the lack of a back disorder noted during service or 
on the June 1975 Air National Guard examination shortly 
following service, coupled with the fact that a back disorder 
was not shown until a February 1980 motor vehicle accident, 
leaves the Board with the conclusion that service connection 
for a back disorder is not warranted.  It is also pertinent 
to note that the veteran was scheduled for a VA examination 
in March 2005 but he failed to report for that evaluation.  
The consequence in this case of the veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board has considered the veteran's statements and hearing 
testimony relating to his belief that his current back 
disability is due to an in-service versus post-service back 
injury.  However, aside from the fact that the preponderance 
of the evidence is against the occurrence of a back injury 
during service, based upon weighing the veteran's own 
statements over the years, there is no indication that the 
veteran is medically trained to offer any opinion on 
causation or the claimed medical nexus.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disorder is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


